JUDGE LEWIS
DELIVERED THE OPINION OE THE COURT.
By will probated in the Hardin County Court January, 1874, A. H. Cunningham disposed of his estate-in the following manner: Having directed a specified sum paid to his widow, and enough to those of his» children who had not received advances to make them, equal to those who had, he provided substantially, in clause 8, that the residue of his estate, real, personal and mixed, should go to his five children, to be equally' divided among them; and following provisions for an equal division, among the survivors, of the- estate of any one or more of his children, all daughters, dying' without children, and for guardians and trustees of those then under age, is clause 14, as follows: “I hereby direct and empower my executor herein to pay-part or all of any of the legacies herein willed to- my said wife or children in bonds, stocks, bank stocks, and! choses in action; the stocks and bonds to be paid at. their salable value at the time of payment.”
In succeeding clauses his executor is named and! empowered to sell and convey all his real property,, except sale of the dwelling-house and lot was not to-take place until expiration of five years, during which *477;period his -widow was to have right to occupy it. By .a codicil an amount was to be given to her equal to •the shares of the several children living at time of :final distribution.
It appears that the executor instituted in the Hardin ^Circuit Court an action in equity for a division of the personal estate, consisting principally of stocks, (bonds and notes; and commissioners of court appointed for the purpose having ascertained and reported 'the salable value of each item, judgment was .rendered' authorizing the executor to make, and he, in May, 1874, did make, an equal division as provided .by the will among the several devisees.
Among other bonds and stocks left by the testator there were ten bonds, each for five hundred dollars, with Interest coupons attached, issued by the county ■of Daveiss, which were, in the division mentioned, allotted to J. D. Allen, then trustee of appellee, Hettie ■C. Cunningham, and charged to her at three thousand ♦eight hundred and sixty dollars, their salable value, as reported by the commissioners and adjudged by the ■court.
But it appears that after delivery - of the bonds to .Allen, trustee, an action was instituted in the Daveiss ■Circuit Court by A. Gr. Howard and others, and judgment was rendered therein enjoining the Daveiss County Court levying tax to pay either principal or interest of certain enumerated bonds adjudged to have ’been issued in excess of the number and amount au-thorized by law, and, therefore, void, those allotted to Allen, trustee in the division mentioned, being included. Subsequently, however, appellants, Richard *478and Hettie C. Watlien, late Cunningham, being then married, were, upon their petition, made parties to that action; and at a retrial it was in 1888 adjudged that her said bonds were valid to the amount of one thousand three hundred and sixty dollars, including the same ratio of coupons attached, but void to the amount of three thousand six hundred and forty dollars, including coupons. Thereupon, in April, 1888, they brought this action against the executor and other children and devisees of A. H. Cunningham, his widow being then dead, asking judgment for contribution by each of them to the extent of one-sixth of amount of difference between the sum at which they were appraised in the division mentioned and their value according to judgment of Daveiss Circuit Court; and judgment having been rendered according to prayer of the petition, defendants prosecute this appeal.
The statutes of both five and ten years’ limitation are pleaded in bar of the action; but appellees seem to rely for relief alone upon section 6, chapter, 23, title “Contribution,” General Statutes, as follows: “When any real or personal estate shall be devised to any one of the heirs-at-law of the testator, and the title to the same, or any part thereof, shall prove invalid, such devisees shall have contribution from the others, unless it shall appear from the will such was not the intention of the testator.”
If their remedy be derived solely from that section, it results that the statute of five years’ limitation applies; for section 2, article 3, chapter 71, provides that “an action upon a liability created by statute when no other time is fixed by the statute creating *479the liability * * * shall be commenced within five years next after the cause of action accrued.”
When the cause of action in this case accrued, whether at the time the bonds in question were delivered in 1874 or upon rendition of judgment by the Daveiss Circuit Court in 1888, of course depends upon the proper meaning and effect of the words “shall prove invalid.” Manifestly, to so construe that phrase as to make actual recovery by judgment of court the only cause of the action authorized by section 6 would result in continuing liability of devisees to contribution for an indefinite period, that might, in many cases, be longer than even fifteen years. It seems to us if such had been the legislative intent, apt and unambiguous words would have been used to express it, especially as invalidity of title of property devised may be sufficiently proved to justify contribution without waiting for commencement of an action to recover it by a stranger. Moreover, though the right to contribution is given by the statute, still it is based upon the theory of an implied warranty of. title and undertaking by the other devisees to contribute of what they received enough to restore the losing one to an equal footing. And there is no rule better settled than that a breach of an implied warranty of title to personal property must be regarded as occurring, and cause of action accruing, immediately upon delivery, if, in fact, the title is then invalid. (Scott v. Scott, 2 Mar., 219; Chancellor v. Wiggin, 4 B. M., 202; Tipton v. Triplett, 1 Met., 570.)
It is not clear that title to the bonds in question has, in meaning of the statute, proved invalid. On *480the contrary, it may be contended, with much plausibility, that the loss has been sustained by appellees, not on account of defect of title, but because they were, in part, worthless and void; but in either case the cause of action accrued upon delivery of the bonds.
We do not, however, deem it necessary to decide that question, because satisfied, for another reason, ¡section 6 does not avail appellees. It was intended to apply alone to specific devises, between which .and general devises there is a well-defined distinction, understood and evidently intended by the Legislature to be preserved in respect to contribution on ■account of invalid titles of property devised, but, as it was deemed necessary to explicitly provide in section 5, not as respects contribution on account of payment of the testator’s debts. That section is as ■follows: “As respects the payment of the testator’s debts, there shall be no distinction between specific and general devises, except as herein provided.”
The language of section 6 appropriately refers to •and describes the devise not of an estate generally, but of a particular part or thing identified and distinguished from all other parts or things of the same Mnd, the title to which is acquired at death of the testator and in virtue of the will; and such is a specific devise. (Pomeroy’s Equity, sec. 1130.) But if it had been the purpose to make that section applicable to general devises, the language would have been: “When * * real or personal estate shall be devised to * * the heirs-at-law of the testator, and the title to * * ■any part thereof shall prove invalid, * * the one, or those of them to whom such part or parts fall, *481shall have contribution,” etc. Previous to adoption of the Revised Statutes, when section 6 first became part of the statute law, a specific devisee was not entitled to contribution on account of invalidity of title of the property devised to him; and, as will be seen, he is not now entitled under 'that section, unless he be an heir-at-law of the testator. But general devisees were always, and are now, independent of statutory enactment, both liable and entitled to contribution when title to any part of the estate devised is invalid; for as result of applying the maxim “equality is equity” to a division and distribution of a testator’s general estate, warranty of both title and soundness are implied, and for a breach thereof, or for the equitable cause of fraud or mistake, such contribution may be enforced between general devisees.
The bonds in question were not devised to Hettie C. Cunningham, identified and distinguished as particular things or parts of the estate, but were devised generally to the heirs-at-law of the testator, no more to her than to any other one; nor did she acquire title to them in virtue of the will at death of the testator, but by allotment in a division among all the devisees.
In our opinion, whether appellee was entitled to contribution in virtue of the provision of section 6, chapter 28, on account of breach of the implied war-, ranty, or on the ground of mistake, her .cause of action accrued upon delivery to her of the bonds, and, as a consequence, recovery is barred by limitation.
Judgment of the lower court must, therefore, be reversed, and cause remanded for further proceedings consistent with this opinion.